DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Request for Continued Examination filed on 01/24/2022.  
Claims 1-5 and 8-13 are pending in the case.  
Claims 6, 7, 14 and 15 have been cancelled.  
No claims have been added.  
Claims 1 and 9 are independent claims.

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/24/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. (US 2018/0113520 A1, published 04/26/2018, hereinafter “Klein”) in view of Wygonik et al. (US 2018/00061374 A1, filed on 08/23/2016, hereinafter “Wygonik”) and further in view of Klein et al. (US 2018/0330694, effectively filed on 05/14/2017, hereinafter “Klein2”) and further in view of Xing (US 2019/0384362 A1, effectively filed on 07/19/2017, hereinafter “Xing”).

Independent Claims 1:
	Klein discloses a device comprising:
housing (Klein: Figs. 1 and 13, ¶ [0101]);
a display disposed inside the housing and including a first region and a second region extending from the first region (Klein: Fig. 1, ¶ [0025]-[0026]);
a first sensor measuring an inclined angle between the first region and the second region (Klein: Figs. 1 and 4, ¶ [0033], [0050].);
a second sensor detecting whether or not one surface of the housing is in contact with an external object (Klein: ¶ [0053], [0061]-[0063]); and 
a processor electrically connected to the display, the first sensor, and the second sensor (Klein: Figs. 1 and 13, ¶ [0034], [0103]-[0108]),
wherein the processor is configured to:
if the angle is within a specified range and the surface opposite to the second region as the one surface of the housing lies flat (The device can be positioned in a laptop orientation wherein a bottom surface is lying flat an the top surface is oriented in an upright position, Klein: Figs. 3 and 7, ¶ [0046], [0057].  Examiner considers the angles that correspond to an upright position to be the “specified range.”):
output the application execution screen through the first region by reducing the application execution screen and turn off the second region, based on a first user input (The user , and
output the application execution screen through the first region by reducing the application screen and a screen related to the application execution screen based on second user input (The user can provide a gesture to switch the display mode of the device in the laptop orientation from a single-tasking state to multi-tasking state, wherein the application screen is displayed in the top display and the bottom display displays content associated with the top display, Klein: Fig. 7, ¶ [0057], [0081].  The application screen is reduced when displayed in a single display when compared to the application being displayed on both displays, Klein: Fig. 2.).
Klein does not appear to expressly teach a device wherein: 
the first sensor is disposed at an edge of the housing; 
the one surface of the house lying flat is contacting the external object,
the angle is within a specified range and the surface opposite to the second region as the one surface of the housing contacts the external object in a state in which an application execution screen is being output through the display; and
the screen related to the application execution screen is a control screen by which the first region is controllable through the second region.
However, Wygonik teaches a device wherein the first sensor is disposed at an edge of the housing (The hinge sensor is located at the hinge (edge of the housing), Wygonik: Fig. 2A, ¶ [0037].  The sensors can also determine whether the device is being held by the user (housing touching an external object) or placed on a surface (housing touching an external object), Wygonik: ¶ [0035].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Klein wherein the first sensor is disposed at an edge of the housing, as taught by Wygonik.
One would have been motivated to make such a combination in order to provide an effective position for the hinge sensor (Wygonik: Fig. 2A, ¶ [0037].).
Klein in view of Wygonik does not appear to expressly teach a method wherein: 
the angle is within a specified range and the surface opposite to the second region as the one surface of the housing contacts the external object in a state in which an application execution screen is being output through the display;
the screen related to the application execution screen is a control screen by which the first region is controllable through the second region.
wherein the one surface of the house lying flat is contacting the external object and the angle is within a specified range and the surface opposite to the second region as the one surface of the housing contacts the external object in a state in which an application execution screen is being output through the display (An application can be displayed on both screens when the hinge is at a 180 degree angle, Klien2: Figs. 3 and 5, ¶ [0068]. The display content can change based on the orientation of the device, Klein2: ¶ [0086].  An orientation of the device can include a laptop orientation wherein the bottom display lays flat on a surface (external object), Klein2: Fig. 4, ¶ [0069]-[0071].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Klein in view of Wygonik wherein the angle is within a specified range and the surface opposite to the second region as the one surface of the housing contacts the external object in a state in which an application execution screen is being output through the display, as taught by Klein2.
One would have been motivated to make such a combination in order to improve the user’s experience by optimizing the presentation of the content based on the posture of the user device (Klein2: Figs. 3-5, ¶ [0068], [0070]-[0071], [0086].).
Klein in view of Wygonik and further in view of Klein2 does not appear to expressly teach a device wherein the screen related to the application execution screen is a control screen by which the first region is controllable through the second region.
wherein the screen related to the application execution screen is a control screen by which the first region is controllable through the second region (Xing: Fig. 1, ¶ [0010]-[0011]).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Klein in view of Wygonik and further in view of Klein2 wherein the content screen related to the application execution screen is a control screen by which the first region is controllable through the second region, as taught by Xing.
One would have been motivated to make such a combination in order to provide a more effective GUI layout in the laptop orientation (Xing: Fig. 1, ¶ [0010]-[0011]).

Claim 8:
	The rejection of claim 1 is incorporated.  Klein in view of Wygonik, further in view of Klien2 and further in view of Xing further teaches a device further comprising a hinge supporting the first region and the second region such that the inclined angle between the first region and the second region is maintained (Klein: Fig. 7, ¶ [0026]).

Claim(s) 2, 3 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein in view of Wygonik, further in view of Klein2, further in view of Xing and further in view of Tsuchiya et al. (US 2012/0233564 A1, published 09/13/2012, hereinafter “Tsuchiya”).

Claim 2:
	The rejection of claim 1 is incorporated.  Klein in view of Wygonik, further in view of Klein2 and further in view of Xing further teaches a device wherein, if the angle is within a specified range and the surface opposite to the second region as the one surface of the housing contacts the external object, the processor provides a means for the user to switch between two different display modes, wherein a first display mode turns on the first region and turns off the second region (The device can be positioned in a laptop orientation wherein a bottom screen is lying flat and the top screen is oriented in an upright position, Klein: Figs. 3 and 7, ¶ [0046], [0057].  Examiner considers the angles that correspond to an upright position to be the “specified range.”  In the laptop orientation the bottom screen is laying on a surface (external object), Klein2: Fig. 4, ¶ [0069].  The user can provide an input to switch the display mode of the device in the laptop orientation from a multi-tasking state to single-tasking state, wherein the application screen is displayed in the top display and the bottom display is turned off, Klein: Fig. 7, ¶ [0038], [0057], [0081].).
	Klein in view of Wygonik, further in view of Klein2 and further in view of Xing does not appear to expressly teach a device wherein the means for the user to switch between two different display modes comprises outputting a first icon to a specified region of the display, wherein the first icon switches to the first display mode when the first user input is for touching the first icon.
	However, Tsuchiya teaches a device wherein the means for the user to switch between two different display modes comprises outputting a first icon to a specified region of the display, wherein the first icon switches to the first display mode when the first user input is for touching the first icon (Tsuchiya: Fig. 10, ¶ [0039], [0114], [0119]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Klein in view of Wygonik, further in view of Klein2 and further in view of Xing wherein the means for the user to switch between two different display modes comprises outputting a first icon to a specified region of the display, wherein the first icon switches to the first display mode when the first user input is for touching the first icon, as taught by Tsuchiya.
	One would have been motivated to make such a combination in order to provide a more effective means for switching between two different display modes (Tsuchiya: Fig. 10, ¶ [0039], [0114], [0119]).

Claim 3:
	The rejection of claim 2 is incorporated.  Klein in view of Wygonik, further in view of Klein2 and further in view of Xing and further in view of Tsuchiya further teaches a device wherein, if the angle is within a specified range and the surface opposite to the second region as the one surface of the housing contacts the external object, the processor outputs a second icon to the specified region and outputs different application execution screens to the first region and the second region in response to the second user input for touching the second icon (The device can be positioned in a laptop orientation wherein a bottom screen is lying flat and the top screen is oriented in an upright position, Klein: Figs. 3 and 7, ¶ [0046], [0057].  Examiner considers the angles that correspond to an upright position to be the “specified range.”  In the laptop orientation the bottom screen is laying on a surface (external object), Klein2: Fig. 4, ¶ [0069].  The user can provide an input to switch the display mode of the device in the 

Independent Claim 9:
Klein discloses a device comprising:
housing (Klein: Figs. 1 and 13, ¶ [0101]);
a display disposed inside the housing and including a first region and a second region extending from the first region (Klein: Fig. 1, ¶ [0025]-[0026]);
a first sensor measuring an inclined angle between the first region and the second region (Klein: Figs. 1 and 4, ¶ [0033], [0050].);
a second sensor detecting whether or not one surface of the housing is in contact with an external object (Klein: ¶ [0053], [0061]-[0063]); and 
a processor electrically connected to the display, the first sensor, and the second sensor (Klein: Figs. 1 and 13, ¶ [0034], [0103]-[0108]),
if the angle is within a specified range and the surface opposite to the second region as the one surface of the housing lies flat, the processor provides a means for the user to switch between two different display modes, wherein a first display mode outputs the application execution screen through the first region by reducing the application execution screen and turn off the second region, based on a first user input and the second display mode outputs the application execution screen through the first region by reducing the application screen and a screen related to the application execution screen based on second user input (The device can be positioned in a laptop orientation wherein a bottom screen is lying flat and the top screen is oriented in an upright position, Klein: Figs. 3 and 7, ¶ [0046], [0057].  Examiner considers the angles that correspond to an upright position to be the “specified range.”  The user can provide an input to switch the display mode of the device in the laptop orientation from a multi-tasking state to single-tasking state, wherein the application screen is displayed in the top display and the bottom display is turned off and provide an input to switch the display mode of the device from a single-tasking state to a multi-tasking state wherein the application screen is displayed in the top display and the bottom display displays content associated with the top display, Klein: Fig. 7, ¶ [0038], [0057], [0081].  The application screen is reduced when displayed in a single display when compared to the application being displayed on both displays, Klein: Fig. 2.).
Klein does not appear to expressly teach a device wherein: 
the first sensor is disposed at an edge of the housing; and
the one surface of the house lying flat is contacting the external object,
the angle is within a specified range and the surface opposite to the second region as the one surface of the housing contacts the external object in a state in which an application execution screen is being output through the display; 
the screen related to the application execution screen is a control screen by which the first region is controllable through the second region, and
the means for the user to switch between two different display modes comprises outputting a first icon to a specified region of the display, wherein the first icon switches to the first display mode when the first user input is for touching the first icon and outputting a second icon to a specified region of the display, wherein the first icon switches to the second display mode when the second user input is for touching the first icon. 
However, Wygonik teaches a device wherein the first sensor is disposed at an edge of the housing (The hinge sensor is located at the hinge (edge of the housing), Wygonik: Fig. 2A, ¶ [0037].  The sensors can also determine whether the device is being held by the user (housing touching an external object) or placed on a surface (housing touching an external object), Wygonik: ¶ [0035].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Klein wherein the first sensor is disposed at an edge of the housing, as taught by Wygonik.
One would have been motivated to make such a combination in order to provide an effective position for the hinge sensor (Wygonik: Fig. 2A, ¶ [0037].).
Klein in view of Wygonik does not appear to expressly teach a device wherein:
the one surface of the house lying flat is contacting the external object,
the angle is within a specified range and the surface opposite to the second region as the one surface of the housing contacts the external object in a state in which an application execution screen is being output through the display; 
the screen related to the application execution screen is a control screen by which the first region is controllable through the second region, and
the means for the user to switch between two different display modes comprises outputting a first icon to a specified region of the display, wherein the first icon switches to the first display mode when the first user input is for touching the first icon and outputting a second icon to a specified region of the display, wherein the first icon switches to the second display mode when the second user input is for touching the first icon.
However, Klein2 teaches a device wherein the one surface of the house lying flat is contacting the external object and the angle is within a specified range and the surface opposite to the second region as the one surface of the housing contacts the external object in a state in which an application execution screen is being output through the display (An application can be displayed on both screens when the hinge is at a 180 degree angle, Klien2: Figs. 3 and 5, ¶ [0068]. The display content can change based on the orientation of the device, Klein2: ¶ [0086].  An orientation of the device can include a laptop orientation wherein the bottom display lays flat on a surface (external object), Klein2: Fig. 4, ¶ [0069]-[0071].).
wherein the one surface of the house lying flat is contacting the external object and the angle is within a specified range and the surface opposite to the second region as the one surface of the housing contacts the external object in a state in which an application execution screen is being output through the display, as taught by Klein2.
One would have been motivated to make such a combination in order to improve the user’s experience by optimizing the presentation of the content based on the posture of the user device (Klein2: Figs. 3-5, ¶ [0068], [0070]-[0071], [0086].).
Klein in view of Wygonik and further in view of Klein2 does not appear to expressly teach a device wherein: 
the screen related to the application execution screen is a control screen by which the first region is controllable through the second region, and
the means for the user to switch between two different display modes comprises outputting a first icon to a specified region of the display, wherein the first icon switches to the first display mode when the first user input is for touching the first icon and outputting a second icon to a specified region of the display, wherein the first icon switches to the second display mode when the second user input is for touching the first icon.
However, Xing teaches a device wherein the screen related to the application execution screen is a control screen by which the first region is controllable through the second region (Xing: Fig. 1, ¶ [0010]-[0011]).
wherein the content screen related to the application execution screen is a control screen by which the first region is controllable through the second region, as taught by Xing.
One would have been motivated to make such a combination in order to provide a more effective GUI layout in the laptop orientation (Xing: Fig. 1, ¶ [0010]-[0011]).
Klein in view of Wygonik, further in view of Klein2 and further in view of Xing does not appear to expressly teach a device wherein the means for the user to switch between two different display modes comprises outputting a first icon to a specified region of the display, wherein the first icon switches to the first display mode when the first user input is for touching the first icon and outputting a second icon to a specified region of the display, wherein the first icon switches to the second display mode when the second user input is for touching the first icon.
However, Tsuchiya teaches a device wherein the means for the user to switch between two different display modes comprises outputting a first icon to a specified region of the display, wherein the first icon switches to the first display mode when the first user input is for touching the first icon and outputting a second icon to a specified region of the display, wherein the first icon switches to the second display mode when the second user input is for touching the first icon (Tsuchiya: Fig. 10, ¶ [0039], [0114], [0119]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Klein in view of wherein the means for the user to switch between two different display modes comprises outputting a first icon to a specified region of the display, wherein the first icon switches to the first display mode when the first user input is for touching the first icon and outputting a second icon to a specified region of the display, wherein the first icon switches to the second display mode when the second user input is for touching the first icon, as taught by Tsuchiya.
	One would have been motivated to make such a combination in order to provide a more effective means for switching between two different display modes (Tsuchiya: Fig. 10, ¶ [0039], [0114], [0119]).

Claim 10:
	The rejection of claim 9 is incorporated.  Klein in view of Wygonik, further in view of Klein2, further in view of Xing and further in view of Tsuchiya further teaches a device wherein the processor turns on the first region and turns off the second region in response to a first user input for touching the first icon (The user can provide an input to switch the display mode of the device in the laptop orientation from a multi-tasking state to single-tasking state, wherein the application screen is displayed in the top display and the bottom display is turned off, Klein: Fig. 7, ¶ [0038], [0057], [0081].  The user can switch to a second display mode by selecting a second button, Tsuchiya: Fig. 10, ¶ [0039], [0114], [0119].).

Claim 11:
	The rejection of claim 10 is incorporated.  Klein in view of Wygonik, further in view of Klien2 and further in view of Vranjes further teaches a device wherein the processor outputs different application execution screens to the first region and the second region in response to a second user input for touching the second icon (The user can provide an input to switch the display mode of the device in the laptop orientation from a single-tasking state to multi-tasking state, wherein different application screens are display in each screen, Klein: Fig. 7, ¶ [0057], [0081].  The user can switch to a second display mode by selecting a second button, Tsuchiya: Fig. 10, ¶ [0039], [0114], [0119].).

Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein in view of Wygonik, further in view of Klien2, further in view of Xing, further in view of Tsuchiya and further in view of Seo et al. (US 2013/0321340 A1, published  12/05/2013, hereinafter “Seo”).

Claims 4 and 12:
	The rejection of claims 3 and 11 are incorporated.  Klein in view of Wygonik, further in view of Klien2, Xing and further in view of Tsuchiya does not appear to expressly teach a device wherein the processor outputs an application list to the second region, and outputs the selected application execution screen through the second region in response to a third user input for selecting any one in the application list. 
	However, Seo teaches a device wherein the processor outputs an application list to the second region, and outputs the selected application execution screen through the second region in response to a third user input for selecting any one in the application list (Seo: Fig. 8C, ¶ [0171]-[0174]). 
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Klein in view of Wygonik, further in view of Klien2, Xing and further in view of Tsuchiya wherein the processor outputs an application list to the second region, and outputs the selected application execution screen through the second region in response to a third user input for selecting any one in the application list, as taught by Seo.
	One would have been motivated to make such a combination in order to provide an effective means for navigating between different running applications (Seo: Fig. 8C, ¶ [0171]-[0174].).

Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein in view of Wygonik, further in view of Klien2, further in view of Xing, further in view of Tsuchiya and further in view of Chen et al. (US 2020/0175945 A1, effectively filed on 04/20/2017, hereinafter “Chen”).

Claims 5 and 13:
	The rejection of claims 2 and 9 are incorporated.  Klein in view of Wygonik, further in view of Klien2, Xing and further in view of Tsuchiya does not appear to expressly teach a device wherein the processor outputs a home key, a back key, and a menu key to the specified region.
	However, Chen teaches a device wherein the processor outputs a home key, a back key, and a menu key to the specified region (The device can correspond to an Android system, Chen: ¶ [0150] last sentence.  Fig. 10A of Chen illustrates a triangle, circle and square at the bottom of the front surface interface.  One of ordinary skill in the art would know that the triangle, circle and square icons in an Android system corresponds to a back key (triangle), a home key (circle) and a menu key (square).).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Klein in view of Wygonik, further in view of Klien2, Xing and further in view of Tsuchiya wherein the processor outputs a home key, a back key, and a menu key to the specified region, as taught by Chen.
	One would have been motivated to make such a combination in order to provide a more effective navigation means (Chen: Fig. 10A.).

Response to Arguments
Applicant’s prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as 
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633. The examiner can normally be reached Monday-Friday 5:30 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L Bashore can be reached on 5712724088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175